Order entered October 3, 2014




                                                                In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                      No. 05-14-00928-CV

                       FINANCIAL CASUALTY COMPANY, ET AL., Appellants

                                                                   V.

                                                  MARK HUNT, Appellee

                               On Appeal from the Criminal District Court No. 7
                                            Dallas County, Texas
                                    Trial Court Cause No. F-12-33267-Y

                                                             ORDER
          In an order dated July 28, 2014, we ordered Gary Fitzsimmons, Dallas County District

Clerk, to file supplemental clerk’s records in six companion cases containing specified

documents.1          A supplemental clerk’s record in this appeal was filed on August 25, 2014

containing the specified documents. The trial court number for this appeal is F-12-33267-Y.

The documents contained in the supplemental clerk’s record, however, reflect a different trial

court number than the case on appeal. Accordingly, on the Court’s own motion, we STRIKE

the supplemental clerk’s record filed on August 25, 2014.




1
  In an opinion dated September 16, 2014, the Court dismissed five of the companion cases in appellate cause numbers 05-14-00929-CV, 05-14-
00930-CV, 05-14-00931-CV, 05-14-00932-CV, and 05-14-00933-CV.
       We ORDER Gary Fitzsimmons to file, by OCTOBER 10, 2014, a supplemental clerk’s

record containing the following eight documents from trial court cause number F-12-33267-Y:

       1.      Affidavit to Go Off Bond Warrant of Arrest;

       2.      Affidavit of Surety to Surrender Principal;

       3.      Motion and Affidavit of Surety for Discharge of Liability and Surrender of
               Principal Before Forfeiture;

       4.      Contest of Surrender of Principal and Motion for Return of Bonding Fee;

       5.      Subpoena Application Duces Tecum;

       6.      Amended Contest of Surrender of Principal;

       7.      Motion for New Trial; and

       8.      Response to Surety’s Motion for Reconsideration.

If any of the above-listed documents are not contained in the trial court’s record in this case,

Gary Fitzsimmons shall include in the supplemental clerk’s record written verification that no

such documents were filed in trial court cause number F-12-33267-Y.

       The reporter’s record is past due. In a postcard notice dated July 18, 2014, we instructed

Sharon Hazelwood, Official Court Reporter for Criminal District Court No. 7 of Dallas County,

Texas, to file the reporter’s record within thirty days.      Accordingly, we ORDER Sharon

Hazelwood to file, BY OCTOBER 16, 2014, either: (1) the reporter’s record; (2) written

verification of that appellant has not requested the reporter’s record; or (3) written verification

that appellant has not paid or made arrangements to pay for the record. We caution appellant

that if the Court receives written verification of no request or no payment, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Michael Snipes, Judge of Criminal District Court No. 7 of Dallas

County, Texas, Sharon Hazelwood, and all counsel of record.



                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE